Citation Nr: 1011586	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-24 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the Veteran's service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 until July 
1973, August 1973 until August 1977, and March 1979 until 
March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran requested a hearing before a member of the Board, 
which was scheduled for April 2009.  The record indicates 
that the Veteran withdrew his request for a hearing, as 
indicated in a March 2009 statement.  The request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(c).  

The issues of an increased rating for the Veteran's service-
connected lumbosacral spine, with degenerative arthritis, and 
service connection for the lower extremities, including as 
secondary to his service-connected lumbosacral spine 
disability; as well as, service connection for memory loss 
and headaches secondary to a traumatic head injury; and 
service connection for loss of all upper teeth secondary to 
his service-connected back disability, erectile dysfunction 
secondary to or aggravated by his service-connected back 
disability and claims for auto and housing grants due to loss 
of use of both legs have been raised by the record, in a May 
2009 statement, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).   Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is unemployable due to his 
service-connected disabilities.  The Veteran is currently 
service-connected for degenerative arthritis of the 
lumbosacral spine, with a 40 percent disability rating; 
tinnitus, with a 10 percent disability rating, and 
noncompensable right ear hearing loss.  He has a combined 
disability rating of 50 percent.  

The Veteran received a VA examination in May 2004.  The VA 
examiner found the Veteran to have mild degenerative disc 
disease at L3-L4, L4-L5 and LL5-S1, with broad based disc 
bulging at the same three levels, with no evidence of 
radiculopathy in either lower extremity.  The examiner opined 
that based on the Veteran's MRI reports and desk job history, 
that there was no indication that the Veteran was 
unemployable or unable to obtain a gainful employment solely 
based on his lumbar spine conditions, since the severity of 
his pathology did not seem to match his clinical complaints. 

The Veteran has submitted additional evidence, received in 
June 2009.  This evidence was received without a waiver of 
the Veteran's right to have evidence considered as an initial 
matter by the RO.  See 38 C.F.R. §19.9.  However, as a remand 
to the Agency of Original Jurisdiction is necessary in any 
case, it is unnecessary for the Board under the circumstances 
of this case to solicit a waiver prior to appellate review.   

The newly submitted evidence included recent VA medical 
records from the Biloxi VA medical center (VAMC), including 
from May 2009.  The most recent VAMC Biloxi records 
associated in the claims file were printed in August 2006.  
Additionally, the most recent VAMC Pensacola VA medical 
records associated with the claims file were from prior to 
March 2006.  The Veteran has previously reported treatment at 
the Louisville, Kentucky VAMC.  VA outpatient treatment 
records from Louisville are of record, from January 1997 to 
December 2002.

As it appears that the Veteran receives significant health 
care from VA facilities, the record indicates that there may 
be relevant VA medical records not associated with the claims 
file.  VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  Furthermore, the most recent VA medical 
records indicate that the Veteran's service-connected 
disability may have significantly worsened over the course of 
the appeal.  The May 20, 2009 VA examiner found the Veteran 
capable of only minimal ambulation, for only necessary 
activities, such as bathroom use, due to his multilevel disc 
disease.  The examiner found the Veteran to be unemployable 
due to physical limitations and necessary medications to help 
manage condition.  The examiner noted that the Veteran was 
dependent on a walker to ambulate.

In view of the above, a VA examination(s) and/or social and 
industrial survey are necessary to determine whether the 
Veteran is unemployable due to his service-connected 
disabilities.  The May 20, 2009, VA examiner does not 
specifically address whether only the Veteran's service-
connected back disability makes him unemployable, or if his 
unemployability is due to both his service-connected and 
other non-service-connected disabilities.  A VA examination 
should be provided to determine whether the Veteran is unable 
to obtain and secure substantially gainful employment due to 
his service-connected disabilities.  Assistance by VA 
includes obtaining a medical opinion when such an opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  Furthermore, since the 
last VA examination was provided in May 2004, the Veteran 
should be provided an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his disability. See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43,186 (1995).

The Board notes that referral to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) may be warranted, 
depending on the findings following the prescribed additional 
development.  Such extra-schedular consideration only applies 
to those TDIU claims that do not meet the percentage standard 
set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  
The RO/AMC may direct the Veteran's claim for such referral 
if it deems such development to be necessary.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain and 
associate with the claims file all 
outstanding records of treatment 
relating to the Veteran's TDIU claim.  
This specifically includes any 
additional records of VA treatment from 
the VAMCs in Pensacola, Biloxi, and 
Louisville.  

2.  After any outstanding medical 
records are associated with the claims 
file, the RO/AMC should schedule the 
Veteran for an appropriate VA 
examination(s) to assess the extent of 
Veteran's service-connected 
disabilities on his ability obtain 
substantially gainful employment . The 
claims folder should be made available 
to and reviewed by the examiner. All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the 
impact of any non-service-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure 
or follow a substantially gainful 
occupation. A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a 
legible report.

3.  After completion of the above 
development, the RO/AMC shall undertake 
any further development deemed 
necessary, to include ordering any 
additional VA examination(s) and 
opinion and/or a social and industrial 
survey.  

4.  Thereafter, the RO/AMC shall the 
consider whether TDIU under 38 C.F.R. 
§ 4.16 is warranted.  The RO shall, if 
appropriate, specifically consider 
whether referral to the Director, 
Compensation and Pension Service is 
warranted for extraschedular 
consideration.  

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 
